The information charges generally that appellant sold to L.S. Ray intoxicating liquors, without specifying the character or kind, in violation of the local option law. The alleged purchaser testified, that he "bought two bottles of beer from him (appellant) and paid him 25 cents for the same." He further stated that he bought the beer for some women because they desired him to do so. These women were strangers to witness. Appellant's contention that the evidence does not show a violation of the law, in that it fails *Page 202 
to establish that the beer bought was intoxicating liquor, is well taken. Before the local option law can be violated, there must be proof of a sale of intoxicating liquors.
The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.